DETAILED ACTION
Response to Amendment
1.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-7, 9-11, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 5,249,647).
As per claim 1, Kobayashi et al discloses a brake assembly (Fig. 8; Abstract) comprising:
a brake carrier (12);
a housing assembly (13) that is moveably disposed on the brake carrier;
a first brake pad module (6) that includes a first brake pad assembly (6) that is received in the brake carrier;
a second brake pad module (6) that includes a second brake pad assembly (6) that is received in the brake carrier; and
a retraction spring (21) that includes:
a first end (21a) that is mounted to the first brake pad assembly;
a second end (21b) that is mounted to the second brake pad assembly and is disposed opposite the first end;
a coil (21b) that is disposed between the first end and the second end; and
an anti-rotation feature (21c) that is disposed between the first end and the coil and that extends over and engages the first brake pad module to inhibit rotation of the retraction spring; and.
a retainer bracket (22) that is mounted to the housing assembly and extends across the first brake pad module and the second brake pad module wherein the anti-rotation feature inhibits rotation of the retraction spring away from the retainer bracket (23b) and the retainer bracket inhibits rotation of the retraction spring away from the first brake pad assembly and the second brake pad assembly (22c; Col. 3, lines 57-64), wherein the retainer bracket is spaced apart from the brake carrier (Pressing portion 22c is spaced apart from carrier 12).
As per claim 2, Kobayashi et al discloses the brake assembly of claim 1 wherein the retraction spring includes a second anti-rotation feature (21c) is disposed between the second end and the coil and that engages the second brake pad module.
As per claim 3, Kobayashi et al discloses the brake assembly of claim 1 wherein the coil engages the retainer bracket (21b, 23b’).
As per claim 4, Kobayashi et al discloses the brake assembly of claim 1 wherein the anti-rotation feature is disposed above the first brake pad module (21c).
As per claim 5, Kobayashi et al discloses the brake assembly of claim 4 wherein the first brake pad assembly has a first backplate (3) that has a first hole (3a), the second brake pad assembly has a second backplate (3) that has a second hole (3a), the first end of the retraction spring is disposed in the first hole (21a, 3a), and the second end of the retraction spring is disposed in the second hole (21a, 3a).
As per claim 6, Kobayashi et al discloses the brake assembly of claim 5 wherein the anti-rotation feature contacts the first backplate (21c; Col. 4, lines 50-56).
As per claim 7, Kobayashi et al discloses the brake assembly of claim 5 wherein the first hole is offset from the second hole such that the first hole and the second hole are not coaxially disposed (3a, Fig. 8).
As per claim 9, Kobayashi et al discloses the brake assembly of claim 1 wherein the first brake pad module includes a pad spring (22) that is mounted to a first backplate (3), wherein the anti-rotation feature engages the pad spring (21; Col. 3, lines 57-64).
As per claim 10, Kobayashi et al discloses the brake assembly of claim 9 wherein the anti-rotation feature contacts an upper side of the pad spring that faces away from the first backplate (22c; Col. 3, lines 57-64).
As per claim 11, Kobayashi et al discloses the brake assembly of claim 9 wherein the anti-rotation feature contacts the first backplate (21c; Col. 4, lines 50-56).
As per claim 20, Kobayashi et al discloses the brake assembly of claim 1 wherein the retraction spring includes a first arm (21) that extends from the anti-rotation feature to the coil and a second arm (21) that extends from the coil to the second end.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 5,249,647) in view of Hatada (JP H02-92130).
As per claim 12, Kobayashi et al discloses the brake assembly of claim 1, but does not disclose wherein the anti-rotation feature is a coil. 
Hatada discloses a disc brake wherein the anti-rotation feature is a coil (14b).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the return springs of Kobayashi et al by providing at least one additional coil as taught by Hatada in order to provide improved damping.

    PNG
    media_image1.png
    715
    753
    media_image1.png
    Greyscale

Response to Arguments
7.	Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.  The applicant did not provide specific arguments regarding the rejection.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wilson (US 2019/0234472), Brake springs.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657